Exhibit 10.7

 

GUARANTY AGREEMENT

 

THIS GUARANTY AGREEMENT (this “Guaranty”), is made as of December 1, 2014, PEAK
RESORTS, INC., a Missouri corporation (“Peak Resorts”), JFBB SKI AREAS, INC., a
Missouri corporation (“JFBB”), MAD RIVER MOUNTAIN, INC., a Missouri corporation,
S N H DEVELOPMENT, INC., a Missouri corporation, L.B.O HOLDING, INC., a Maine
corporation, MOUNT SNOW, LTD., a Vermont corporation (“Mount Snow”), SYCAMORE
LAKE, INC., an Ohio corporation (“Sycamore Lake”), HIDDEN VALLEY GOLF AND
SKI, INC., a Missouri corporation, SNOW CREEK, INC., a Missouri corporation,
PAOLI PEAKS, INC., a Missouri corporation, DELTRECS, INC., an Ohio corporation
(“Deltrecs”), BRANDYWINE SKI RESORT, INC., an Ohio corporation (“Brandywine”),
BOSTON MILLS SKI RESORT, INC., an Ohio corporation (“Boston Mills”), WC
ACQUISITION CORP., a New Hampshire corporation, RESORT HOLDINGS, L.L.C., a
Missouri limited liability company, and BLC OPERATORS, INC., a Pennsylvania
corporation (collectively, jointly and severally, “Guarantor”), for the benefit
of EPT SKI PROPERTIES, INC., a Delaware corporation and EPT MOUNT SNOW, a
Delaware corporation (collectively, “Lender”).

 

W I T N E S S E T H

 

A.            Peak Resorts, JFBB, Brandywine, Boston Mills, Mount Snow and
Sycamore Lake (collectively, “Borrower”) has requested that Lender make four
separate loans (collectively, the “Loan”) to Borrower in the aggregate principal
amount of Ninety-Three Million One-Hundred Sixty-One Thousand Seven-Hundred
Ninety-Two and No/100 Dollars ($93,161,792.00).

 

B.            The Loan is evidenced by (i) an Amended and Restated Promissory
Note of even date herewith in the original principal amount of Twenty-Three
Million Two-Hundred Ninety-Three Thousand Two-Hundred Ninety-Six and No/Dollars
($23,293,296.00) made by Peak Resorts, Deltrecs, Brandywine and Boston Mills, as
co-borrowers, to the order of Lender, (ii) an Amended and Restated Promissory
Note of even date herewith in the original principal amount of Fourteen Million
Two-Hundred Sixty-Eight Thousand Four-Hundred Ninety-Six and No/Dollars
($14,268,496.00) made by Peak Resorts and JFBB, as co-borrowers, to the order of
Lender, (iii) an Amended and Restated Promissory Note of even date herewith in
the original principal amount of Fifty-One Million Fifty Thousand and No/Dollars
($51,050,000.00) made by Peak Resorts and Mount Snow, as co-borrowers, to the
order of Lender, and (iv) an Amended and Restated Promissory Note of even date
herewith in the original principal amount of Four Million Five-Hundred Fifty
Thousand and No/Dollars ($4,550,000.00) made by Peak Resorts and Sycamore Lake,
as co-borrowers, to Lender (as the same may from time to time be amended,
supplemented, restated or otherwise modified, collectively, the “Notes”).

 

C.            Certain terms and conditions of the Loan are set forth in the
Master Credit and Security Agreement dated December 1, 2014 by and between
Borrower and Lender (as the same may from time to time be amended, supplemented,
restated or otherwise modified, collectively, the “Loan Agreement”).

 

1

 





--------------------------------------------------------------------------------

 

 

D.            As a condition precedent to making the Loan, Lender has required
that Guarantor execute and deliver this Guaranty to Lender.  Any capitalized
term used and not defined in this Guaranty shall have the meaning given to such
term in the Loan Agreement.

 

E.            Guarantor will derive substantial benefit from Lender making the
Loan to Borrower, and, therefore, Guarantor desires to guaranty payment to
Lender of the Debt (as defined herein).

 

NOW, THEREFORE, to induce Lender to extend the Loan to Borrower, and in
consideration of the foregoing premises and for other good and valuable
consideration, the receipt, adequacy and sufficiency of which are hereby
acknowledged, Guarantor hereby covenants and agrees for the benefit of Lender,
as follows:

 

1.             Recitals; Defined Terms.  The foregoing recitals are hereby
incorporated by reference.  Capitalized terms not otherwise herein specifically
defined shall the meaning ascribed thereto in the Loan Agreement.

 

2.             Guaranty of Payment.  Guarantor hereby assumes liability for and
guarantees payment to Lender of all principal of, prepayment premium (if any)
and interest due under the Notes and payment of all other obligations and
liabilities or sums due or to become due under the Notes, the Mortgages or any
other Loan Document, including, without limitation, interest on said
obligations, liabilities or sums now due or to become due under the Notes, the
Mortgages or any other Loan Document; and any further or subsequent advances
made pursuant to the Notes, the Mortgages or any other Loan Document by Lender
to protect or preserve the Property or the lien or security created by the Loan
Documents, or for taxes, assessments, insurance premiums or other matters as
provided in the Loan Documents (said amounts and other sums, collectively, the
“Debt”).  This is a guaranty of payment and performance and not of collection. 
The liability of Guarantor under this Guaranty shall be direct and immediate and
not conditional or contingent upon the pursuit of any remedies against Borrower
or any other person (including, without limitation, other guarantors, if any),
nor against the collateral for the Loan.  Guarantor waives any right to require
that an action be brought against Borrower or any other person or to require
that resort be had to any collateral for the Loan, or to any balance of any
deposit account or credit on the books of Lender in favor of Borrower or any
other person.  In the event of a default under the Loan Documents which is not
cured within any applicable grace or cure period, Lender shall have the right to
enforce its rights, powers and remedies (including, without limitation,
foreclosure of all or any portion of the collateral for the Loan) thereunder or
hereunder, in any order, and all rights, powers and remedies available to Lender
in such event shall be non-exclusive and cumulative of all other rights, powers
and remedies provided thereunder or hereunder or by law or in equity.  If the
obligations guaranteed hereby are partially paid or discharged by reason of the
exercise of any of the remedies available to Lender, including, without
limitation, the exercise of any rights or remedies available to Lender under any
pledge or hypothecation agreement made by Guarantor in favor of Lender in
connection with the Loan, this Guaranty shall nevertheless remain in full force
and effect, and Guarantor shall remain liable for all remaining obligations
guaranteed hereby, even though any rights which Guarantor may have against
Borrower may be destroyed or diminished by the exercise of any such remedy.

 

2

 





--------------------------------------------------------------------------------

 

 

3.             Guaranty of Performance.  Guarantor also hereby unconditionally
and irrevocably guarantees to Lender the timely performance of all other
Obligations under all of the Loan Documents, including, without limiting the
generality of the foregoing:

 

(a)           that Borrower will make all deposits required under the terms of
the Loan Agreement and the other Loan Documents, as and when required;

 

(b)           that Borrower will promptly pay in full and discharge all taxes,
liens and assessments prior to the day upon which the same shall become;

 

(c)           that Borrower will pay, at or before the times required by the
Loan Documents, the premiums on all policies of insurance required to be
maintained under the terms of the Loan Documents; and

 

(d)           that Borrower will duly and punctually perform and observe all
other terms, covenants and conditions of the Notes, the Loan Agreement, the
Mortgages and all other Loan Documents.

 

Upon demand by Lender following the occurrence of an Event of Default, Guarantor
will cause all Improvements to be completed in accordance with the requirements
of the Loan Agreement and will pay all bills in connection therewith.  The
liability and obligations under this Section 3 shall not be limited or
restricted by the existence of, or any terms of, the guaranty of payment under
Section 2.

 

4.             Guaranty to be Absolute. Guarantor expressly agrees that until
the Loan is paid and performed in full and each and every term, covenant and
condition of this Guaranty is fully performed, Guarantor shall not be released
by or because of:

 

(a)           Any act or event which might otherwise discharge, reduce, limit or
modify Guarantor’s obligations under this Guaranty;

 

(b)           Any waiver, extension, modification, forbearance, delay or other
act or omission of Lender, or its failure to proceed promptly or otherwise as
against Borrower, Guarantor or any security;

 

(c)           Any action, omission or circumstance which might increase the
likelihood that Guarantor may be called upon to perform under this Guaranty or
which might affect the rights or remedies of Guarantor as against Borrower; or

 

(d)           Any dealings occurring at any time between Borrower and Lender,
whether relating to the Loan or otherwise.

 

Guarantor hereby expressly waives and surrenders any defense to its liability
under this Guaranty based upon any of the foregoing acts, omissions, agreements,
waivers or matters.  It is the purpose and intent of this Guaranty that the
obligations of Guarantor under this Guaranty shall be absolute and unconditional
under any and all circumstance.

 

3

 





--------------------------------------------------------------------------------

 

 

5.             Waivers by Guarantor.  To the extent permitted by law, Guarantor
hereby waives and agrees not to assert or take advantage of:

 

(a)           any right to require Lender to proceed against Borrower or any
other person or to proceed against or exhaust any security held by Lender at any
time or to pursue any other remedy in Lender’s power or under any other
agreement before proceeding against Guarantor hereunder, or any defense based on
suretyship or impairment of collateral;

 

(b)           any defense that may arise by reason of the incapacity, lack of
authority, death or disability of any other person or persons or the failure of
Lender to file or enforce a claim against the estate (in administration,
bankruptcy or any other proceeding) of any other person or persons;

 

(c)           demand, presentment for payment, notice of nonpayment, protest,
notice of protest and, except as provided in the Loan Documents or as required
by applicable law, all other notices of any kind, or the lack of any thereof,
including, without limiting the generality of the foregoing, notice of the
existence, creation or incurring of any new or additional indebtedness or
obligation or of any action or non-action on the part of Borrower, Lender, any
endorser or creditor of Borrower or of Guarantor or on the part of any other
person whomsoever under this or any other instrument in connection with any
obligation or evidence of indebtedness held by Lender;

 

(d)           any defense based upon an election of remedies by Lender;

 

(e)           any right or claim of right to cause a marshalling of the assets
of Guarantor;

 

(f)            any principle or provision of law, statutory or otherwise, which
is or might be in conflict with the terms and provisions of this Guaranty;

 

(g)           any duty on the part of Lender to disclose to Guarantor any facts
Lender may now or hereafter know about Borrower or the Property, regardless of
whether Lender has reason to believe that any such facts materially increase the
risk beyond that which Guarantor intends to assume or has reason to believe that
such facts are unknown to Guarantor or has a reasonable opportunity to
communicate such facts to Guarantor, it being understood and agreed that
Guarantor is fully responsible for being and keeping informed of the financial
condition of Borrower, of the condition of the Property and of any and all
circumstances bearing on the risk that liability may be incurred by Guarantor
hereunder;

 

(h)           any invalidity, irregularity or unenforceability, in whole or in
part, of any one or more of the Loan Documents;

 

4

 





--------------------------------------------------------------------------------

 

 

(i)            any lack of commercial reasonableness in dealing with the
collateral for the Loan;

 

(j)            any deficiencies in the collateral for the Loan or any deficiency
in the ability of Lender to collect or to obtain performance from any persons or
entities now or hereafter liable for the payment and performance of any
obligation hereby guaranteed;

 

(k)           an assertion or claim that the automatic stay provided by 11
U.S.C. § 362 (arising upon the voluntary or involuntary bankruptcy proceeding of
Borrower) or any other stay provided under any other debtor relief law (whether
statutory, common law, case law or otherwise) of any jurisdiction whatsoever,
now or hereafter in effect, which may be or become applicable, shall operate or
be interpreted to stay, interdict, condition, reduce or inhibit the ability of
Lender to enforce any of its rights, whether now existing or hereafter acquired,
which Lender may have against Guarantor or the collateral for the Loan; and

 

(l)            any modifications of the Loan Documents or any obligation of
Borrower relating to the Loan by operation of law or by action of any court,
whether pursuant to the Bankruptcy Reform Act of 1978, as amended, or any other
debtor relief law (whether statutory, common law, case law or otherwise) of any
jurisdiction whatsoever, now or hereafter in effect, or otherwise.

 

6.             General Provisions.

 

(a)           Fully Recourse.  Notwithstanding any provisions of any other Loan
Documents to the contrary, if any, all of the terms and provisions of this
Guaranty are recourse obligations of Guarantor and not restricted by any
limitation on personal liability.

 

(b)           Survival.  To the fullest extent permitted by law, this Guaranty
shall be deemed to be continuing in nature and shall remain in full force and
effect and shall survive the exercise of any remedy by Lender under the
Mortgages or any of the other Loan Documents, including, without limitation, any
foreclosure or deed in lieu thereof, even if, as a part of such remedy, the Loan
is paid or satisfied in full.

 

(c)           Subordination; No Recourse Against Lender.  Guarantor hereby
subordinates any and all indebtedness of Borrower now or hereafter owed to
Guarantor to all indebtedness of Borrower to Lender, and agrees with Lender that
Guarantor shall not demand or accept any payment of principal or interest from
Borrower, shall not claim any offset or other reduction of Guarantor’s
obligations hereunder because of any such indebtedness and shall not take any
action to obtain any of the collateral for the Loan.  Further, Guarantor shall
not have any right of recourse against Lender by reason of any action Lender may
take or omit to take under the provisions of this Guaranty, or under the
provisions of any of the other Loan Documents.

 

5

 





--------------------------------------------------------------------------------

 

 

(d)           Reservation of Rights.  Nothing contained in this Guaranty shall
prevent or in any way diminish or interfere with any rights or remedies,
including, without limitation, the right to contribution, which Lender may have
against Borrower, Guarantor, or any other party under the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 (codified at
Title 42 U.S.C. § 9601 et seq.), as it may be amended from time to time, or any
other applicable federal, state or local laws, all such rights being hereby
expressly reserved.

 

(e)           Financial Statements.  Guarantor hereby agrees, as a material
inducement to Lender to make the Loan to Borrower, to furnish to Lender promptly
upon demand by Lender current and dated financial statements detailing the
assets and liabilities of Guarantor certified by Guarantor, in form and
substance acceptable to Lender.  Guarantor hereby warrants and represents unto
Lender that any and all balance sheets, net worth statements and other financial
data which have heretofore been given or may hereafter be given to Lender with
respect to Guarantor did or will, at the time of such delivery, fairly and
accurately present the financial condition of Guarantor.

 

(f)            Rights Cumulative; Payments.  The obligations of Guarantor
hereunder are independent of the obligations of Borrower and Lender’s rights
under this Guaranty shall be in addition to all rights of Lender under the
Notes, the Mortgages and the other Loan Documents.  In the event of any default
hereunder, a separate action or actions may be brought and prosecuted against
Guarantor whether or not Guarantor is the alter ego of Borrower and whether or
not Borrower is joined therein or a separate action or actions are brought
against Borrower.  Lender’s rights hereunder shall not be exhausted until all of
the obligations of Guarantor hereunder have been fully paid and performed.

 

(g)           No Limitation on Liability.  Guarantor hereby consents and agrees
that Lender may at any time and from time to time without further consent from
Guarantor do any of the following events, and the liability of Guarantor under
this Guaranty shall be unconditional and absolute and shall in no way be
impaired or limited by any of the following events, whether occurring with or
without notice to Guarantor or with or without consideration: (i) any extensions
of time for performance required by any of the Loan Documents or otherwise
granted by Lender or extension or renewal of the Notes; (ii) any sale,
assignment or foreclosure of the Notes, the Mortgages or any of the other Loan
Documents or any sale or transfer of the Property; (iii) any change in the
composition of Borrower, including, without limitation, the withdrawal or
removal of Guarantor from any current or future position of ownership,
management or control of Borrower; (iv) the accuracy or inaccuracy of the
representations and warranties made by Guarantor herein or by Borrower in any of
the Loan Documents; (v) the release of Borrower or of any other person or entity
from performance or observance of any of the agreements, covenants, terms or
conditions contained in any of the Loan Documents by operation of law, Lender’s
voluntary act or otherwise; (vi) the release or substitution in whole or in part
of any security for

 

6

 





--------------------------------------------------------------------------------

 

 

the Loan; (vii) Lender’s failure to record the Mortgages or to file any
financing statement (or Lender’s improper recording or filing thereof) or to
otherwise perfect, protect, secure or insure any lien or security interest given
as security for the Loan; (viii) the modification of the terms of any one or
more of the Loan Documents; or (ix) the taking or failure to take any action of
any type whatsoever.  No such action which Lender shall take or fail to take in
connection with the Loan Documents or any collateral for the Loan, nor any
course of dealing with Borrower or any other person, shall limit, impair or
release Guarantor’s obligations hereunder, affect this Guaranty in any way or
afford Guarantor any recourse against Lender.  Nothing contained in this
Section shall be construed to require Lender to take or refrain from taking any
action referred to herein.

 

(h)           Enforcement, Governing Law.  This Guaranty is subject to
enforcement at law or in equity, including actions for damages or specific
performance, and its validity, enforcement and interpretation shall be governed
by the laws of the State of Missouri (without regard to any principles of
conflicts of laws) and applicable United States federal law.

 

(i)            Attorneys’ Fees.  In the event it is necessary for Lender to
retain the services of an attorney or any other consultants in order to enforce
this Guaranty, or any portion thereof, Guarantor agrees to pay to Lender any and
all costs and expenses, including, without limitation, reasonable attorneys’
fees, costs and disbursements, incurred by Lender as a result thereof.

 

(j)            Successive Actions.  A separate right of action hereunder shall
arise each time Lender acquires knowledge of any matter guaranteed by Guarantor
under this Guaranty.  Separate and successive actions may be brought hereunder
to enforce any of the provisions hereof at any time and from time to time.  No
action hereunder shall preclude any subsequent action, and Guarantor hereby
waives and covenants not to assert any defense in the nature of splitting of
causes of action or merger of judgments.

 

(k)           Reliance.  Lender would not make the Loan to Borrower without
Guarantor entering into this Guaranty.  Accordingly, Guarantor intentionally and
unconditionally enters into the covenants and agreements as set forth above and
understands that, in reliance upon and in consideration of such covenants and
agreements, the Loan shall be made and, as part and parcel thereof, specific
monetary and other obligations have been, are being and shall be entered into
which would not be made or entered into but for such reliance.

 

(l)            Waiver by Guarantor.  Guarantor covenants and agrees that, upon
the commencement of a voluntary or involuntary bankruptcy proceeding by or
against Borrower, Guarantor shall not seek or cause Borrower or any other person
or entity to seek a supplemental stay or other relief, whether injunctive or
otherwise, pursuant to 11 U.S.C. § 105 or any other provision of the Bankruptcy
Reform Act of 1978, as amended, or any other debtor relief law, (whether
statutory, common law, case law or otherwise) of any jurisdiction whatsoever,

 

7

 





--------------------------------------------------------------------------------

 

 

now or hereafter in effect, which may be or become applicable, to stay,
interdict, condition, reduce or inhibit the ability of Lender to enforce any
rights of Lender against Guarantor or the collateral for the Loan by virtue of
this Guaranty or otherwise.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

 

8

 





--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Guarantor has executed this Guaranty as of the day and year
first above written.

 

 

 

 

 

 

PEAK RESORTS, INC.

 

JFBB SKI AREAS, INC.

 

 

 

By:

/s/ Stephen J. Mueller

 

By:

/s/ Stephen J. Mueller

Stephen J. Mueller, Vice President

 

Stephen J. Mueller, Vice President

 

 

 

 

 

MAD RIVER MOUNTAIN, INC.

 

S N H DEVELOPMENT, INC.

 

 

 

By:

/s/ Stephen J. Mueller

 

By:

/s/ Stephen J. Mueller

Stephen J. Mueller, Vice President

 

Stephen J. Mueller, Vice President

 

 

 

 

 

L.B.O. HOLDING, INC.

 

MOUNT SNOW, LTD.

 

 

 

 

 

By:

/s/ Stephen J. Mueller

 

By:

/s/ Stephen J. Mueller

Stephen J. Mueller, Vice President

 

Stephen J. Mueller, Vice President

 

 

 

 

 

SYCAMORE LAKE, INC.

 

HIDDEN VALLEY GOLF AND SKI, INC.

 

 

 

By:

/s/ Stephen J. Mueller

 

By:

/s/ Stephen J. Mueller

Stephen J. Mueller, Vice President

 

Stephen J. Mueller, Vice President

 

 

 

 

 

SNOW CREEK, INC.

 

PAOLI PEAKS, INC.

 

 

 

By:

/s/ Stephen J. Mueller

 

By:

/s/ Stephen J. Mueller

Stephen J. Mueller, Vice President

 

Stephen J. Mueller, Vice President

 

 

 

 

 

DELTRECS, INC.

 

BRANDYWINE SKI RESORT, INC.

 

 

 

By:

/s/ Stephen J. Mueller

 

By:

/s/ Stephen J. Mueller

Stephen J. Mueller, Vice President

 

Stephen J. Mueller, Vice President

 

 

 

 

 

BOSTON MILLS SKI RESORT, INC.

 

WC ACQUISITION CORP.

 

 

 

By:

/s/ Stephen J. Mueller

 

By:

/s/ Stephen J. Mueller

Stephen J. Mueller, Vice President

 

Stephen J. Mueller, Vice President

 

 

 

 

 

RESORT HOLDINGS, L.L.C.

 

BLC OPERATORS, INC.

 

 

 

By:

/s/ Stephen J. Mueller

 

By:

/s/ Stephen J. Mueller

Stephen J. Mueller, Vice President

 

Stephen J. Mueller, Vice President

 

 

S-1

 

 



--------------------------------------------------------------------------------